

117 HRES 559 IH: Expressing the Nation’s sincerest appreciation for the service of the World War II Filipino veterans who fought in the Armed Forces on the 80th anniversary of President Franklin D. Roosevelt’s military order.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 559IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Issa (for himself, Mr. Case, Ms. Herrell, Mr. Kinzinger, Mr. Fitzpatrick, Ms. Salazar, Mr. Rice of South Carolina, Mr. Garcia of California, Mr. Nunes, Mr. Calvert, Mrs. Steel, Mr. LaMalfa, Mr. McClintock, Mrs. Kim of California, Mr. Valadao, Mr. McCarthy, and Mr. Obernolte) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the Nation’s sincerest appreciation for the service of the World War II Filipino veterans who fought in the Armed Forces on the 80th anniversary of President Franklin D. Roosevelt’s military order.Whereas the Philippines Archipelago was acquired by the United States in 1898, became an organized United States territory in 1902, and remained American territory until its independence in 1945;Whereas the people of the Philippines and the United States developed strong ties based upon shared democratic values and security interests, which compelled the United States to defend the people of the Philippines even after independence;Whereas, on July 26, 1941, in anticipation of Japanese aggression in the Asia Pacific region, President Franklin D. Roosevelt issued a military order calling the organized military forces of the Government of the Commonwealth of the Philippines into service under the command of General Douglas MacArthur;Whereas President Franklin D. Roosevelt’s military order stated, As Commander-in-Chief of the Army and Navy of the United States, I hereby call and order into service of the Armed Forces of the United States for the period of the existing emergency, and place under the command of a General Officer, United States Army, to be designated by the Secretary of War from time to time, all of the organized military forces of the Government of the Commonwealth of the Philippines;Whereas, on December 7, 1941, Pearl Harbor, Hawaii, and Clark Air Field in the Philippines were suddenly attacked, initiating fighting on the Pacific front during World War II, which led to the loss of hundreds of thousands of American and Filipino soldiers and countless civilian casualties;Whereas, on February 20, 1946, President Harry Truman stated, Philippine Army veterans are nationals of the United States and will continue in that status until July 4, 1946. They fought, as American nationals, under the American flag, and under the direction of our military leaders. They fought with gallantry and courage under most difficult conditions.;Whereas, on October 17, 1996, President William J. Clinton issued a proclamation on the anniversary of the 1944 return of United States forces under General MacArthur to liberate the Philippines and said, I urge all Americans to recall the courage, sacrifice, and loyalty of Filipino Veterans of World War II and honor them for their contribution to our freedom.;Whereas, on July 26, 2001, President George W. Bush, in his greetings to the Filipino World War II veterans said, More than 120,000 Filipinos fought with unwavering loyalty and great gallantry under the command of General Douglas MacArthur. The combined United States-Philippine forces distinguished themselves by their valor and heroism in defense of freedom and democracy. Thousands of Filipino soldiers gave their lives in the battles of Bataan and Corregidor. These soldiers won for the United States the precious time needed to disrupt the enemy’s plan for conquest in the Pacific. During the 3 long years following these battles, the Filipino people valiantly resisted a brutal Japanese occupation with an indomitable spirit and steadfast loyalty to America.;Whereas originally more than 250,000 Filipinos served this cause;Whereas this year marks the 80th anniversary of the military order from President Franklin D. Roosevelt; andWhereas the contributions of the Filipino people and the sacrifices of their soldiers in World War II should be recognized on this anniversary: Now, therefore, be itThat the House of Representatives honors and extends its sincere appreciation to the veterans of the Philippine Commonwealth Army during World War II for their sacrifice to our Nation during a time of war and for their selfless service.